


Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of November 20, 2012 (this
"Amendment"), is among PERRIGO COMPANY (the "U.S. Borrower"), the FOREIGN
SUBSIDIARY BORROWERS party hereto (the “Foreign Subsidiary Borrowers”, and
collectively with the U.S. Borrower, the “Borrowers”), the LENDERS party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity, the
"Administrative Agent").


INTRODUCTION
    
The Borrowers, the Lenders and the Administrative Agent have entered into a
Credit Agreement dated as of October 26, 2011 (as amended or modified from time
to time, the "Credit Agreement"). The Borrowers desire to amend the Credit
Agreement as set forth herein, and the Lenders are willing to do so in
accordance with the terms hereof.


NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties agree as follows:


ARTICLE 1. AMENDMENTS TO CREDIT AGREEMENT


Upon the satisfaction of the conditions in Article 3 hereof, the Credit
Agreement is amended as of the date hereof as follows:
    
1.1    The following definitions are added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order:


“Additional Senior Debt” means Indebtedness of the U.S. Borrower for borrowed
money in respect of debt securities issued in a capital markets transaction
(which Indebtedness may be guaranteed by the Guarantors), provided that (a) such
Indebtedness is permitted by the terms of the Senior Notes to be secured by the
Collateral on a pari passu and pro rata basis pursuant to the terms of the
Intercreditor Agreement, and (b) such Indebtedness is on customary market terms,
including without limitation maturities, reasonably acceptable to the
Administrative Agent, provided that such terms are not more restrictive than the
terms contained herein or in the Senior Notes.


“Banking Services Obligations” means any and all obligations of any of the U.S.
Borrower or its Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services), commercial credit cards and stored
value cards, in each case, provided to any of the U.S. Borrower or its
Subsidiaries by any Lender or any of its Affiliates.


“Second Amendment” means the Second Amendment to this Agreement.


“Second Amendment Effective Date” means the date the Second Amendment is
effective.




1.2    The following definitions in Section 1.01 of the Credit Agreement are
restated as follows:


"Intercreditor Agreement" means the Collateral Agency and Intercreditor
Agreement dated as of May 29, 2008 among the Secured Parties (as defined
therein), and JPMorgan Chase Bank, N.A., in its capacity as Collateral Agent for
the Secured Parties, as amended by a First Amendment to Collateral Agency and
Intercreditor Agreement dated as of April 30, 2010, and as further amended or
modified from time to time, provided that any such further amendments or
modifications thereto shall be in form and substance acceptable to the
Administrative Agent, and, if such agreement is terminated in connection with a
Release Date, any other collateral agency and intercreditor agreement with
JPMorgan Chase Bank, N.A. as collateral agent entered into in connection with a
Trigger Date and

1

--------------------------------------------------------------------------------




providing for the pari passu and pro rata sharing of the Collateral and/or
sharing of payments under guaranties with respect to the obligations permitted
to be secured by the Collateral under Section 6.02(e) hereof in form and
substance acceptable to the Administrative Agent and the Required Lenders.


"Maturity Date" means November 3, 2017.
    
“Release Date” means any date after the Effective Date on which no Default is
continuing and each of the following conditions is satisfied: (a) the Moody's
rating for the Index Debt (that has not been placed on negative watch) is Baa3
(stable or better outlook) or higher, and (b) the S&P rating for the Index Debt
(that has not been placed on negative watch) is BBB- (stable or better outlook)
or higher.


"Secured Obligations" means, collectively, (i) the Obligations, (ii) the Swap
Agreement Obligations, and (iii) the Banking Services Obligations.


“Term Loan” means a Loan made pursuant to Section 2.01(b) on the Closing Date,
as increased under Section 2.01(b) on the Second Amendment Effective Date.


“Term Loans” means the term loans extended by the Lenders to the U.S. Borrower
pursuant to Section 2.01(b) hereof as of the Closing Date, as increased under
Section 2.01(b) as of the Second Amendment Effective Date. Notwithstanding
anything herein to the contrary, as of the Closing Date the Term Loans will
consist of a $250,000,000 tranche, as increased by $25,000,000 as of the Second
Amendment Effective Date, and as reduced by payments thereon (“Term Loan A”) and
a $150,000,000 tranche, as increased by $15,000,000 as of the Second Amendment
Effective Date, and as reduced by payments thereon (“Term Loan B”), which will
have separate Interest Election Requests in accordance with Section 2.07 and
separate annual principal installment payments as described in Section 2.09.


“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make a Term Loan or an increase in the Term Loan, as such
commitment may be reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04. The initial amount of each
Lender's Term Loan Commitment as of the Effective Date and the increase of each
Lender's Term Loan Commitment as of the Second Amendment Effective Date is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Term Loan Commitment, as applicable. The
initial aggregate amount of the Lenders' Term Loan Commitments as of the
Effective Date is $400,000,000, and the Lenders' Term Loan Commitments are
increased by $40,000,000 as of the Second Amendment Effective Date.


“Trigger Date” means any date after any Release Date on which each of the
following conditions is satisfied: (a) the Moody's rating for the Index Debt is
Ba1 or lower or Moody's has ceased to issue a rating for the Index Debt and (b)
the S&P rating for the Index Debt is BB+ or lower or S&P has ceased to issue a
rating for the Index Debt.




1.3    Section 2.01(b) of the Credit Agreement is restated as follows:


(b)    Term Loan Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees (i) to make a Term Loan in Dollars to the U.S.
Borrower on the Closing Date in an aggregate principal amount equal to such
Lender's Term Loan Commitment as of the Closing Date as set forth on Schedule
2.01, and (ii) to make an increase in the Term Loan in Dollars to the U.S.
Borrower on the Second Amendment Effective Date in an aggregate principal amount
equal to the increase in such Lender's Term Loan Commitment as set forth on
Schedule 2.01 as amended as of the Second Amendment Effective Date.




1.4    Section 2.08(a) of the Credit Agreement is restated as follows:


(a) Unless previously terminated, the Revolving Commitments shall terminate on
the Maturity Date, the Term Loan Commitments set forth on Schedule 2.01 as of
the Effective Date shall terminate at 5:00 p.m., Chicago

2

--------------------------------------------------------------------------------




time, on the Closing Date, and the increase in the Term Loan Commitments set
forth on Schedule 2.01 as of the Second Amendment Effective Date shall terminate
at 5:00 p.m., Chicago time, on the Second Amendment Effective Date.
 


1.5    Section 2.22(e) of the Credit Agreement is restated as follows:


(e)    Notwithstanding the foregoing, the Guaranties and Collateral required
under this Section 2.22 (other than the Guarantee of the U.S. Borrower of all
Secured Obligations of the Foreign Subsidiary Borrowers, which shall continue in
full force and effect at all times), if no Default exists and if all Liens on
the Collateral and all Guarantees of Subsidiaries in favor of the holders of the
Senior Notes and other obligations pursuant to the Master Note Purchase
Agreement, of any Additional Senior Debt, and of any other obligations defined
as "Secured Obligations" under the Intercreditor Agreement are released (either
automatically by operation of the applicable agreements upon the release under
this Section 2.22(e) or by any additional agreements under which such release
occurs prior to or simultaneously with the release under this Section 2.22(e)),
then the Guaranties and Collateral required under this Section 2.22 (other than
the Guarantee of the U.S. Borrower of all Secured Obligations of the Foreign
Subsidiary Borrowers) shall be released upon the occurrence of a Release Date
and shall not be required during a Release Period, provided that the Guaranties
and Collateral required under this Section 2.22 that have been so released shall
be reinstated upon the occurrence of a Trigger Date thereafter and the U.S.
Borrower agrees to execute and deliver, and cause its Subsidiaries to execute
and deliver, such Guaranties, Collateral Documents and other documents required
under this Section 2.22 promptly after a Trigger Date upon the request of the
Administrative Agent, and the U.S. Borrower and the Administrative Agent may
amend Schedules 6.01 and 6.04 hereto as of any Trigger Date to allow certain
intercompany obligations as mutually agreed upon between the U.S. Borrower and
the Administrative Agent. The U.S. Borrower agrees to promptly provide all
notices and certificates to the holders of the Senior Notes under the Master
Note Purchase Agreement, of any Additional Senior Debt, and of any other
obligations defined as "Secured Obligations" under the Intercreditor Agreement
and take such other actions that may be required, with respect to the release of
the Lien on the Collateral and release of the Guarantees of Subsidiaries as
described in this Section 2.22(e) and provide such certificates to the
Administrative Agent to evidence such releases as the Administrative Agent may
reasonably request. If any fee or other consideration is paid or given to any
holder of the Senior Notes under the Master Note Purchase Agreement, of any
Additional Senior Debt, or of any other obligations defined as "Secured
Obligations" under the Intercreditor Agreement in connection with such release,
the U.S. Borrower shall promptly pay each Lender equivalent fees and other
consideration on a pro rata basis. Notwithstanding anything in this Agreement to
the contrary, the Secured Obligations will at all times rank at least pari passu
with all Indebtedness under the Senior Notes and/or the Additional Senior Debt
(and including any replacement financing for any of the foregoing), and the U.S.
Borrower will, if it or any Subsidiary shall create any Lien upon any of its
property or assets, whether now owned or hereafter acquired, in favor of the
lenders or other creditors pursuant to the Senior Notes and/or the Additional
Senior Debt (and including any replacement financing for any of the foregoing),
or provide any Guarantee at any time in favor of the lenders or other creditors
pursuant to the Senior Notes and/or the Additional Senior Debt (and including
any replacement financing for any of the foregoing), make or cause to be made
effective a provision whereby the Secured Obligations will be secured by such
Lien and Guaranteed by any such Guarantees equally and ratably with any and all
such other Indebtedness thereby secured or Guaranteed thereby.
    
1.6    Section 6.02(e) of the Credit Agreement is restated as follows:


(e)    Liens on the Collateral securing, on a pari passu and pro rata basis, the
Secured Obligations as defined herein, the Indebtedness under the Senior Notes
(provided that the aggregate principal amount outstanding thereunder shall not
exceed $965,000,000, as reduced from time to time), the Additional Senior Debt,
and the other obligations defined as "Secured Obligations" under the
Intercreditor Agreement, all subject to the terms of the Intercreditor Agreement
and the other Collateral Documents and related agreements governing the pari
passu and pro rata sharing of the Collateral and other rights and terms with
respect to the Collateral (and the Administrative Agent is authorized by each
Lender to execute the Intercreditor Agreement and such other Collateral
Documents and related agreements on behalf of each such Lender (including
without limitation such joinders, amendments and

3

--------------------------------------------------------------------------------




supplements thereto) to implement such Liens and pari passu and pro rata sharing
of the Collateral and other rights and terms as determined by the Administrative
Agent);




1.7    Section 6.04 of the Credit Agreement is amended by adding the following
new paragraph is added to the end thereof: “It is acknowledged and agreed that
any Guarantees permitted by clauses (f) and (g) above, to the extent such
Guarantee constitutes Indebtedness, are subject to compliance with any
applicable limitations in Section 6.01.”


1.8    Schedule 2.01 attached to the Credit Agreement is replaced with Schedule
2.01 attached hereto.




ARTICLE 2. REPRESENTATIONS AND WARRANTIES


In order to induce the Lenders to enter into this Amendment, each Borrower
represents and warrants that:


2.1    The execution, delivery and performance by such Borrower of this
Amendment have been duly authorized by all necessary action and are not in
material contravention of any requirement of law, or of the terms of such
Borrower's bylaws or other charter documents, or of any contractual obligation
of such Borrower and will not result in the imposition of any Lien on any of its
property or of any of its Subsidiaries except for Permitted Liens.


2.2    This Amendment is the legal, valid and binding obligation of such
Borrower, enforceable against such Borrower in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors' rights generally.


2.3    After giving effect to this Amendment, the representations and warranties
of the Loan Parties in the Loan Documents are true in all material respects
(except that any representation or warranty which is already qualified as to
materiality or by reference to Material Adverse Effect shall be true and correct
in all respects) on and as of the date hereof with the same force and effect as
if made on and as of the date hereof (other than those representations and
warranties that by their terms expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date).


2.4    After giving effect to this Amendment, no Default exists or has occurred
and is continuing on the date hereof.




ARTICLE 3. CONDITIONS OF EFFECTIVENESS


This Amendment shall become effective as of the date specified in the first
paragraph hereof when each of the following conditions is satisfied:


3.1    This Amendment shall be executed by each of the Borrowers, the Lenders,
and the Administrative Agent.


3.2    The Consent and Agreement attached hereto shall be signed by each of the
Guarantors.


3.3    All fees (including without limitation all upfront fees to the Lenders)
required to be paid by the U.S. Borrower as of the date hereof shall be paid.


3.4    The Borrowers and the Guarantors shall have delivered such resolutions,
certificates and other documents as requested by the Administrative Agent.


3.5    The Borrowers and the Guarantors shall deliver such other documents and
satisfy such other conditions as reasonably requested by the Administrative
Agent.

4

--------------------------------------------------------------------------------








ARTICLE 4. MISCELLANEOUS


4.1    All references in any Loan Document to the Credit Agreement shall be
deemed references to the Credit Agreement, as amended hereby and as further
amended or modified from time to time.


4.2    Except as expressly amended hereby, each Borrower agrees that all Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any Loan Document.


4.3    Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement. This Amendment is a Loan
Document. This Amendment shall be governed by and construed in accordance with
the laws of the State of Michigan. This Amendment may be executed upon any
number of counterparts with the same effect as if the signatures thereto were
upon the same instrument, and signatures sent by facsimile or other electronic
imaging shall be enforceable as originals.


[Signature pages follow]








    



5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first-above written.
    


                            
PERRIGO COMPANY




By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO ISRAEL PHARMACEUTICALS LTD.




By /s/ Itzhak Maayan        
Name: Itzhak Maayan
Title: Chief Financial Officer


JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent




By /s/ Krys Szremski        
Name: Krys Szremski
Title: Vice President


BANK OF AMERICA, N.A., as a Lender and as a Syndication Agent




By /s/ Jeremy Schmitt        
Name: Jeremy Schmitt
Title: Vice President


MORGAN STANLEY BANK, N.A.




By /s/ Kelly Chin        
Name: Kelly Chin
Title: Authorized Signatory


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as a Documentation Agent




By /s/ John D. Brady        
Name: John D. Brady
Title: Director













[Signature Page to Second Amendment to Credit Agreement]





--------------------------------------------------------------------------------




HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender and as a Documentation Agent




By /s/ Andrew Bicker        
Name: Andrew Bicker
Title: Vice President


PNC BANK, NATIONAL ASSOCIATION




By /s/ Arthur F. Gray        
Name: Arthur F. Gray
Title: Senior Vice President


RBS CITIZENS, N.A.




By /s/ André A. Nazareth    
Name: André A. Nazareth
Title: Senior Vice President


FIFTH THIRD BANK




By /s/ Nathaniel E. Sher    
Name: Nathaniel E. (Ned) Sher
Title: Vice President


BANK HAPOALIM B.M.




By /s/ Lee Stenner        
Name: Lee Stenner
Title: Senior Vice President


By /s/ Costas Ziozis        
Name: Costas Ziozis
Title: Senior Vice President


U.S. BANK NATIONAL ASSOCIATION




By /s/ Jeffrey S. Johnson    
Name: Jeffrey S. Johnson
Title: Vice President


COMERICA BANK




By /s/ Jeffrey S. Malkiewicz    
Name: Jeffrey S. Malkiewicz
Title: Account Officer





[Signature Page to Second Amendment to Credit Agreement]





--------------------------------------------------------------------------------




THE NORTHERN TRUST COMPANY




By /s/ Phillip N. McCaulay    
Name: Phillip N. McCaulay
Title: Vice President


FIRST HAWAIIAN BANK




By /s/ Dawn Hofmann        
Name: Dawn Hofmann
Title: Vice President











[Signature Page to Second Amendment to Credit Agreement]





--------------------------------------------------------------------------------






CONSENT AND AGREEMENT


As of the date and year first above written, each of the undersigned hereby: (a)
fully consents to the terms and provisions of the above Amendment and the
consummation of the transactions contemplated thereby; (b) agrees that the
Guaranty to which it is a party and each other Loan Document to which it is a
party are hereby ratified and confirmed and shall remain in full force and
effect, acknowledges and agrees that it has no setoff, counterclaim, defense or
other claim or dispute with respect the Guaranty to which it is a party and each
other Loan Document to which it is a party; and (c) represents and warrants to
the Administrative Agent and the Lenders that the execution, delivery and
performance of this Consent and Agreement are within its powers, have been duly
authorized and are not in contravention of any statute, law or regulation or of
any terms of its organizational documents or of any material agreement or
undertaking to which it is a party or by which it is bound, and this Consent and
Agreement is the legal, valid and binding obligations of it, enforceable against
it in accordance with the terms hereof and thereof. Terms used but not defined
herein shall have the respective meanings ascribed thereto in the Credit
Agreement.


                        
L. PERRIGO COMPANY


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO COMPANY OF SOUTH CAROLINA, INC.


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO PHARMACEUTICALS COMPANY


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO INTERNATIONAL, INC.


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO INTERNATIONAL HOLDINGS, LLC


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO HOLLAND, INC.


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


                    

[Signature Page to Consent to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------




PERRIGO FLORIDA, INC.


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO INTERNATIONAL HOLDINGS II, INC.


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PBM HOLDINGS, LLC


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PBM NUTRITIONALS, LLC


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PADDOCK LABORATORIES, LLC


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


CHEMAGIS USA, INC.


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer


PERRIGO NEW YORK, INC.


By /s/ Ronald L. Winowiecki
Name: Ronald L. Winowiecki
Title: Treasurer





























[Signature Page to Consent to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------








Schedule 2.01
Commitments


Lender
Title
Revolving Commitment as of the Second Amendment Effective Date
Term Loan Outstanding immediately prior to the funding of the Term Loan increase
Increase in the Term Loan Commitment as of the Second Amendment Effective Date
Aggregate Revolving Commitment plus outstanding Term Loans as of the Second
Amendment Effective Date (after funding of the Term Loan increase)
JPMorgan Chase
Bank, N.A.
Administrative Agent
$48,000,000
$43,200,000
$4,800,000
$96,000,000
Bank of America, N.A.
Syndication Agent
$48,000,000
$43,200,000
$4,800,000
$96,000,000
Morgan Stanley Bank, N.A.
Morgan Stanley Senior Funding, Inc., as Syndication Agent
$48,000,000
$43,200,000
$4,800,000
$96,000,000
Wells Fargo Bank,
National Association
Documentation Agent
$42,750,000
$38,475,000
$4,275,000
$85,500,000
HSBC Bank USA, National Association
Documentation Agent
$42,750,000
$38,475,000
$4,275,000
$85,500,000
PNC Bank, National Association
 
$30,000,000
$27,000,000
$3,000,000
$60,000,000
RBS Citizens, N.A.
 
$30,000,000
$27,000,000
$3,000,000
$60,000,000
Fifth Third Bank
 
$30,000,000
$27,000,000
$3,000,000
$60,000,000
Bank Hapoalim B.M.
 
$30,000,000
$27,000,000
$3,000,000
$60,000,000
U.S. Bank National Association
 
$22,500,000
$20,250,000
$2,250,000
$45,000,000
Comerica Bank
 
$11,500,000
$10,350,000
$1,150,000
$23,000,000
The Northern Trust Company
 
$11,500,000
$10,350,000
$1,150,000
$23,000,000
First Hawaiian Bank
 
$5,000,000
$4,500,000
$500,000
$10,000,000
Total
 
$400,000,000
$360,000,000
$40,000,000
$800,000,000







